OPINION — AG — ** TEXTBOOKS — REPLACEMENTS ** LOCAL SCHOOL DISTRICTS ARE NOT NOW (AND HAVE NOT BEEN SINCE JULY 1, 1955, THE EFFECTIVE DATE OF THE 1955 AMENDMENT) REQUIRED TO MAKE PARENTS AND GUARDIANS OF CHILDREN PAY FOR LOST, DAMAGES OR DESTROYED TEXTBOOKS AND TRANSMIT THE AMOUNTS PAID FOR DEPOSIT IN THE SCHOOL TEXTBOOK REPAIR FUND, BUT THAT PAYMENTS FOR WHICH PARENTS AND GUARDIANS BECAME OBLIGATED BEFORE JULY 1, 1955, MAY BE DEPOSITED IN SAID SCHOOL TEXTBOOK REPAIR FUND; AND THAT SAID SCHOOL TEXTBOOK REPAIR FUND REMAINS, AND STILL IS IN EXISTENCE AND MAY CONTINUE TO BE USED BY THE STATE BOARD OF EDUCATION TO REPAIR, RECONDITION AND REBIND TEXTBOOKS. (SCHOOL BOARD, TEXTBOOKS, FUND, INCOME, AUTHORITY) CITE: 70 O.S. 16-20 [70-16-20] (J. H. JOHNSON)